Name: COMMISSION REGULATION (EEC) No 1930/93 of 16 July 1993 adopting exceptional support measures for the market in pigmeat in Gemany
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  means of agricultural production;  animal product;  Europe;  prices
 Date Published: nan

 No L 174/32 Official Journal of the European Communities 17. 7 . 93 COMMISSION REGULATION (EEC) No 1930/93 of 16 July 1993 adopting exceptional support measures for the market in pigmeat in Gemany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, buying-in of piglets which are fattened on closed circuit holdings ; Whereas provisions should be made for the German authorities to adopt all necessary control and surveillance measures and to inform the Commission ; Whereas the measures provided for in the present Regula ­ tion are in conformity with the opinion of the Manage ­ ment Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Articles 20 and 22, second paragraph thereof, HAS ADOPTED THIS REGULATION : Article 1 As from 19 July until 3 August 1993 the intervention agency shall buy live pigs weighing more than 110 kilo ­ grams on average per lot and piglets weighing more than 25 kilograms on average per lot. Whereas because of the outbreak of classical swine fever in certain production regions in Germany, protection zones have been established by the German authorities in accordance with Article 9 of Council Directive 80/21 7/EEC introducing Community measures for the control of classical swine fever (') as last amended by Directive 93/384/EEC (4) ; whereas, consequently, in these zones the trade in live pigs, fresh pigmeat and pigmeat products which have not been subjected to heat treatment is temporarily prohibited ; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures in the protection zones are likely to bring about serious disturbance of the market for pigmeat in Germany and in particular in the Land of Lower-Saxony ; Whereas exceptional market support measures, to apply for the strictly necessary period, must accordingly be adopted with respect solely to live animals from the affected areas : Article 2 1 . Only pigs and piglets raised in the protection zones established in Lower-Saxony by the competent authorites and listed in the Annex to this Regulation shall be bought in . 2 . Only piglets are bought which are not fattened in a closed circuit holding. Article 3 The pigs are weighed and killed on the buying-in day in such a way that the disease shall not spread. They are transported without delay to a rendering plant and processed into products coming under CN codes 1501 00 11 , 1506 00 00 and 2301 10 00 . The operations shall be carried out under the control of the competent authorities of Germany. Article 4 1 . The purchase price at farm gate of live pigs weighing more than 110 kilograms on average per lot shall be ECU 1 1 0 per 1 00 kilograms slaughtered weight, by application of the coefficient 0,83 . 2 . The purchase price of piglets shall be ECU 27 per head . Whereas, with the aim of preventing a further spread of the disease, the pigs produced in the protection zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consump ­ tion : Whereas a buying-in price should be fixed at which piglets and live pigs, in the protection zones are to be taken over by the intervention agency ; whereas with the aim to prevent misuse, there is reason to exclude the (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12 . (') OJ No L 47, 21 . 2 . 1980 , p. 11 . O OJ No L 166, 8 . 7. 1993 , p. 34 . 17. 7. 93 Official Journal of the European Communities No L 174/33 Article 5  number and total weight of fattened pigs purchased,  number and total weight of piglets purchased.The German competent authorities shall adopt all measures necessary to ensure compliance with the provi ­ sions of this Regulation and in particular with Article 2 thereof. They shall inform the Commission as soon as possible. Article 7 Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The competent authorities of Germany shall send the Commission each Wednesday the following information concerning the previous week : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX 1 . In the district of Rotenburg/WÃ ¼mme, the following villages of :  Beitzen, -  Ippensen ,  GroÃ ² Meckelsen,  Klein Meckelsen,  Heeslingen, with the exception of Offensen, Meindsted, VierenhÃ ¶fen, Sassenhols, Twiestenbostel, Viehbrock, Hanrade, Adiek und Ahof,  Lengenbostel ,  Sellhor,  Steddorf,  Vierden, with the exception of Ramshausen,  Weertzen,  Wense,  Wohnste . 2. In the district of Stade, the following villages of :  Ahlerstedt, with the exception of Dooshof,  Ahrensmoor,  Ahrenswohlde,  Bokel,  Kakerbeck,  Oersdorf,  Ottendorf,  Wangersen,  Wiegersen,  Wohlerst.